DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 3 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein, during an extension mode of operation, the router provides the host with a storage space of the first memory device, all or a part of a storage space of the second memory device, and a storage space of the buffer as an access target, and provides the processing circuit with all or a part of the storage space of the second memory device as an access target; and wherein, during a mirror mode of operation, the router provides the processing circuit with an access request for the first memory device received from the host; while in regard to claim 7, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the processing buffer circuit further comprises: a mode register configured to store information about an operation of the processing buffer circuit in response to a mode register set command including a command permitting an operation of all or a part of the processing circuit.
Claim(s) 4-5 and 8 depend from claims 3 and 7, and as such are also objected for the same reasons. 
Claim(s) 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 9 and 16: an operating method of a memory module which includes a normal memory channel and a processing memory channel, each of the normal memory channel and the processing memory channel sharing a router of a processing buffer circuit and including a memory cell array, the method comprising: setting an operating mode of the router to one of an extension mode or a mirror mode, based on a mode register set command received from a host; accessing data stored in the normal memory channel and the processing memory channel, based on an address and a command received from the host and the set operating mode of the router; and processing, at a processing circuit included in the processing buffer circuit, the accessed data based on a processing command received from the host; wherein the mode register set command, the address, the command, and the processing command are transmitted from the host to the memory module in compliance with a double data rate (DDR) synchronous dynamic random access memory (SDRAM) standard. And: a memory module comprising: a processing buffer chip; and one or more DRAM chips which store data; wherein the one or more DRAM chips form a normal memory channel and a processing memory channel; wherein the processing buffer chip includes: a physical layer, which receives a command/address signal and a data signal from a host; a first memory controller and a second memory controller, which respectively access the normal memory channel and the processing memory channel based on the command/address signal; a processing circuit, which processes at least a portion of data stored in the normal memory channel accessed through the first memory controller and data stored in the processing memory channel accessed through the second memory controller, based on a processing command included in the data signal; a buffer, which stores data processed by the processing circuit; and a router, which receives the command/address signal and the data signal from the physical layer, and transmits the command/address signal and the data signal to the first memory controller and the buffer; and wherein the processing buffer circuit communicates with the host in compliance with a double data rate (DDR) synchronous dynamic random access memory (SDRAM) standard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 20210313005 to Shan et al. (“Shan”).
As to claim 1, Shan teaches a memory module (As found in at least FIG. 1: 100), comprising: a processing buffer circuit electrically coupled to first and second memory devices and a host, said processing buffer circuit configured to communicate with the host in compliance with a double data rate (DDR) synchronous dynamic random access memory (SDRAM) standard (As found in at least FIG. 1: processing buffer circuit comprising 108, 106 and 104; such buffer circuit coupled to at least first and second memory devices: 102, at least ten of them; such buffer circuit coupled to host 150 complying with DDR, SDRAM as found in at least [0028], and comprising: a processing circuit configured to process at least one of data received from the host, data stored in the first memory device, and data stored in the second memory device, in response to a processing command received from the host (As found in at least FIG. 1, such buffer circuit comprising processing circuit 108 to process data and/or command data from host 150 and/or memory devices 102; also refer to at least [0030-0031]; and a buffer configured to store data processed by the processing circuit (As found in at least FIG. 1: buffer 106 to store data processed by 108; also refer to at least [0030-0031]).
As to claim 2 Shan teaches wherein the processing buffer circuit further comprises a router, which is configured to support access by the host to the first and second memory devices (As found in at least FIG. 1 and at least [0030] processing buffer circuit of claim 1, rejected above, comprises router: “Specifically, the central buffer 104 is coupled to the memory interfaces 108, and receives an access command including a target address;” that is, 104 operates to route addresses to the memory devices 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20210313005 to Shan et al. (“Shan”) in view of U.S. Patent/Publication No. 20190073261 to Halbert et al. (“Halbert”).  
As to claim 6, while Shan teaches in at least FIG. 6 and at least the Abstract and  [0062]: repair data errors in memory devices as controlled and in response to host 150, Shan may not explicitly mention memory data scrubbing. 
Yet, in complement and relevantly, Halbert teaches wherein the processing circuit is configured to scrub the second memory device periodically and/or in response to a scrub request received from the host (As found in at least the Abstract, scrub (error check and scrub: ECS); As found in at least FIG. 1: processor (host) 110 in communication with DCS 170; and as found in at least [0078], [0085] memory data scrubbing, in response to host 110 command).
Shan and Halbert are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory data error correction, otherwise known as data scrubbing.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Shan as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Halbert also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Shan and Halbert consider data error correction, otherwise known as data scrubbing: an operation of ascertaining memory data and if in error, correcting it. Clearly both Shan and Halbert are engaged in such data scrubbing; moreover, it is obvious that data in memory devices would undergo such data scrubbing; otherwise errors in data would lead to errors in memory system operations.  
Therefore, it would have been obvious to combine Shan with Halbert to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827